United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2855
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 James E. Ledbetter

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                           Submitted: January 31, 2013
                             Filed: February 7, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      James Ledbetter appeals the judgment entered by the district court1 after he
pleaded guilty to bank fraud, money laundering, and failure to pay tax. His counsel

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning the
reasonableness of Ledbetter’s sentence. This challenge, however, falls within the
scope of the appeal waiver contained in Ledbetter’s plea agreement, and the record
shows that he knowingly and voluntarily entered into the plea agreement and appeal
waiver. Because nothing in the record suggests that enforcement of the waiver would
result in a miscarriage of justice, we will enforce the appeal waiver, see United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc), and dismiss this appeal.
Counsel’s motion to withdraw is granted.
                         ______________________________




                                          -2-